Robert L. Brown, Justice, dissenting. I would remand this matter to the trial court for a determination of whether Strawbridge was misled by his appointed counsel. Strawbridge contends that he was told by counsel that he could write the Supreme Court Clerk for forms to perfect his appeal. When he was told that the Supreme Court Clerk’s office did not have those forms, he wrote to the Faulkner County Circuit Clerk’s office. Again, he found that forms were not available. By that time, his appeal was either untimely or the deadline was fast approaching. This is a credibility issue. If Strawbridge was misled by appointed counsel, that is good cause for a belated appeal in my judgment. If not, the motion should be denied. The situation is comparable to cases where the issue is whether a defendant requested counsel to file a notice of appeal. Typically, we remand those cases for a finding of fact by the trial court as to whether the request was made. I would do the same in the case at hand and remand the matter for a factual determination.